                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION


    CHRISTOPHER P. MARKS,                        )
                                                 )         Case No. 7:19-CV-130-FL
          Plaintiff,                             )
                                                 )    CONSENT ORDER RESOLVING
    v.                                           )      PLAINTIFF’S MOTION TO
                                                 )     AUTHORIZE DISCLOSURE
    CHARTER COMMUNICATIONS, LLC,                 )         AND DISCOVERY
                                                 )
          Defendant.                             )
                                                 )

         CONSENT ORDER RESOLVING PLAINTIFF’S MOTION TO AUTHORIZE
                        DISCLOSURE AND DISCOVERY

         This matter is before the Court on Plaintiff Christopher P. Marks’ (“Plaintiff”) Motion to

Authorize Disclosure and Discovery (the “Motion to Disclose”) (DE 23). In the Motion to

Disclose, Plaintiff requested that the Court enter an order compelling Defendant Charter

Communications, LLC (“Defendant”) to disclose certain personally-identifiable information

(“PII”) about one of Defendant’s purported business subscribers, which PII may be protected by

the Cable Communications Privacy Act (“CCPA”), 47 U.S.C. § 551.1 After Plaintiff filed the

Motion to Disclose, the Parties conferred and determined that both Parties’ interests in this

litigation can be protected without litigating over disclosure of PII, but instead with an order




1
  The CCPA provides that, with limited exceptions, “a cable operator shall not disclose personally
identifiable information concerning any subscriber without the prior written or electronic consent
of the subscriber concerned and shall take such actions as are necessary to prevent unauthorized
access to such information by a person other than the subscriber or cable operator” 47 U.S.C. §
551(c)(1). The CCPA does not define “personally identifiable information;” however, courts have
considered the legislative history and interpreted the term to refer to “specific information about
the subscriber, or a list of names and addresses on which the subscriber is included.” Scofield v.
Telecable of Overland Park, Inc., 973 F.2d 874, 876 n.2 (10th Cir. 2004) (citing H.R.Rep. No.
934, 98th Cong., 2d Sess. 79, U.S.Code Cong. & Admin. News 1984, pp. 4655, 4716).
                                                 1
anonymizing any of Defendant’s business subscribers implicated by Plaintiff’s allegations. Absent

entry of this Consent Order, Defendant would oppose Plaintiff’s Motion to Disclose. Therefore,

pursuant to Local Rule 7.1(b)(3), the Parties jointly submit this Consent Order, which resolves

Plaintiff’s Motion to Disclose.

       WHEREFORE, the Court finds that:

       1.      Plaintiff commenced this action on July 18, 2019, alleging claims against

Defendant pursuant to the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621,

et seq., and the Employee Retirement Income Security Act of 1974 (“ERISA), 29 U.S.C. § 1001,

et seq. (DE 1.) In Plaintiff’s First Amended Complaint, he alleges that he used his personal credit

card to pay the outstanding balance on the account of one of Defendant’s purported business

subscribers. (DE 11.)

       2.      Because admitting or denying certain of the paragraphs in Plaintiff’s First Amended

Complaint related to the purported business subscriber could have possibly resulted in disclosure

of PII protected by the CCPA, and after conferring with Plaintiff’s counsel regarding that issue,

Defendant objected to those paragraphs in its Answer to the Amended Complaint. (DE 15.)

       3.      On January 15, 2020, Plaintiff filed the Motion to Disclose and Memorandum in

Support, asking the Court to compel Defendant to disclose certain PII regarding the

aforementioned business. (DE 23 & 24.)

       4.      Subsequent to Plaintiff’s filing of the Motion to Disclose, the Parties conferred,

reached an agreement regarding the relief sought in the Motion to Disclose, and submitted a

proposed Consent Order to the Court pursuant to Local Rule 7.1(b)(3).

       Accordingly, IT IS HEREBY ORDERED:




                                                2
        a.       It shall become an established, undisputed fact, and part of the record of this case,

that on or about May 6, 2016, Plaintiff used his personal credit card to pay an outstanding bill for

Defendant’s services associated with a corporate unit owned or otherwise operated by one of

Defendant’s subscribers.

        b.       To prevent that business subscriber’s CCPA-protected PII from being publicly

disclosed, the Parties shall refer to this subscriber as “Subscriber X” and the corporate unit as

“Corporate Unit Y” in all future filings, discovery, documentation, evidence, and communications2

associated with or arising from this litigation.

        c.       Nothing herein is intended to, nor shall it, limit the scope of discovery in this matter.

Accordingly, Plaintiff may pursue all discovery allowed by the Federal Rules of Civil Procedure

as to relevant matters concerning the subscriber and the subscriber’s cable service account at the

corporate unit at issue in Paragraph (a) by referencing “Subscriber X” and “Corporate Unit Y” in

his discovery requests. For example, and without limiting the scope of Plaintiff’s discovery,

Plaintiff may pursue discovery related to the circumstances regarding: (1) the cancellation and

restoration of services at Subscriber X’s Corporate Unit Y, including by deposing the Regional

Manager of Subscriber X, by using the Regional Manager’s name, and by asking the Regional

Manager to disclose information as necessary to qualify the Regional Manager as a witness in

Federal Court; and (2) the importance of the Subscriber X’s business account with Defendant. So

long as the requests reference Subscriber X and/or Corporate Unit Y, and do not disclose any PII

Defendant will not object to such discovery on grounds that it violates the CCPA but otherwise

reserves all rights to object to Plaintiff’s discovery as allowed by the Federal Rules.



2
  As used in this Paragraph, the term, “communications,” refers to communications between the parties that would
directly or implicitly require Defendant to confirm the name or other PII of a particular subscriber.


                                                       3
       d.      Plaintiff shall file a Second Amended Complaint within five (5) calendar days after

entry of this Consent Order, replacing any references to the subscriber’s name with, “Subscriber

X.”

       e.      The Clerk of Court shall seal Plaintiff’s original Complaint (DE 1) and First

Amended Complaint (DE 11) from the public record to protect against any disclosure of any

purported subscriber’s PII, as is required by the CCPA.

       f.      Within fourteen (14) calendar days of Plaintiff filing the Second Amended

Complaint, Defendant shall file its answer thereto.

       IT IS SO ORDERED

                        21
       Dated: February _____, 2020.




                                                      HON. LOUISE W. FLANAGAN
                                                      UNITED STATES DISTRICT JUDGE




CONSENTED TO BY, this 19th day of February, 2020:

 /s/ Raymond E. Dunn                             /s/ Benton L. Toups
 Charles J. Cushman (N.C. Bar No. 36170)         Benton L. Toups (N.C. Bar No. 28910)
 ccushman@dunnpittman.com                        btoups@cshlaw.com
 Raymond E. Dunn (N.C. Bar No. 8739)             CRANFILL SUMNER & HARTZOG LLP
 rdunn@dunnpittman.com                           101 N. 3rd Street, Suite 400
 DUNN, PITTMAN, SKINNER & CUSHMAN,               Wilmington, North Carolina 28401
 PLLC                                            Telephone: (910) 777-6000
 3230 Country Club Road                          Facsimile: (910) 777-6101
 P.O. Drawer 1389
 New Bern, North Carolina 28563                  Local Rule 83.1 Counsel for Defendant
 Telephone: (252) 633-3800                       Charter Communications, LLC
 Facsimile: (252) 633-6669
                                                 /s/ Paul G. Sherman
 Counsel for Plaintiff Christopher Marks         Paul G. Sherman
                                                 psherman@kcozlaw.com

                                                4
Shawna M. Miller
smiller@kcozlaw.com
KABAT CHAPMAN & OZMER LLP
171 17th Street NW, Suite 1550
Atlanta, Georgia 30363
Telephone: (404) 400-7300
Facsimile: (404) 400-7333

Counsel for Defendant Charter
Communications, LLC




5
